Title: From John Adams to Caesar Augustus Rodney, 4 April 1819
From: Adams, John
To: Rodney, Caesar Augustus



Sir
Quincy April 4th 1819

I thank you Sir for your Condolence in my great affliction.—
And for the Copies of the two letters from your Uncle to you Father—the first in 65. and the last in 76.
 Cæsar Rodney your Uncle was in my opinion a judicious and Sagacious Judge of men and things—I knew only three of the Delegates to the Congress of 65.—General Timothy Ruggles was a Man of a strong mind—but devoted to great Britain.—James Otis possessed as great talents as any Man, as that ever arose in North America—and was wholly devoted to his native Country—Oliver Partridge was a Gentleman of Education but not greatly distinguished—more inclined however to great Britain than to his own Country—Governour McKeen and his talents you knew—these are all that I ever knew—except your Uncle—I have heard that Mr Ogden was distinguished—but he was on the side of Ruggles and great Britain—
On the Subject of great Miranda I could send you a bundle of papers—in Spanish, and in English, and French, but they are two voluminous—the originals , and Copies I cannot make—I published in the Boston Patriot several years ago the most material of them—but they appear not to have been read or considered of any value—a plan was laid by the British Ministry under Mr Pitt to set South America free—And what you have seen in the Edinburgh Review contains some imperfect hints of it only—
A Scotch Gentleman by the name of Briested, in a very large Octavo Volume which he entitled hints on the Bankruptcy of great Britain, If I remember right, in which he has given some account of this hopeful plot—and has charged the defeat of it to John Adams—who thanks him for the honour he did him—for Mr Pitt must have believed John Adams to have been an Idiot and the people of the United States out of their Senses to be duped by his Artifieces into the adaption of an enterprise more Romantick than any we read in the History of Mirandas great Archetype, Model, and example—the Hero of Lamancha—
The History of that mad transaction, I hope will one day be written, but I know not by whom, certainly it cannot be, by your obliged friend / and most humble Servant
John Adams